Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vincent Missouri petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for habeas corpus. He seeks an order from this court directing the district court to act. Our review of the district court proceedings reveals that the district court denied Missouri’s motion during the supervised release revocation proceedings. Accordingly, because the district court has recently decided Missouri’s case, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.